      Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

QAISAR DAR AND                                              §
CHARU PRASANNA                                              §
Plaintiffs/Counterdefendants,                               §
                                                            §
v.                                                          §
                                                            §
AMERICAN EAGLE OUTFITTERS INC.,                             §
Defendant/Counterclaimant,                                  §
                                                            §
and                                                         §                 CIVIL NO 4:17-cv-830
                                                            §
VAUDRA LTD., INVESTIGATION                                  §
SERVICES COMPANY, LLC, AND                                  §
MIKE MITHA,                                                 §
Defendants,                                                 §
                                                            §
and                                                         §
                                                            §
RETAIL ROYALTY COMPANY, AEO                                 §
MANAGEMENT CO. and AE OUTFITTERS                            §
RETAIL CO.                                                  §
Intervenor-Defendants/                                      §
Counterclaimants.                                           §

 DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION
    OF THE HARRIS COUNTY SHERIFF’S PROPERTY/EVIDENCE DIVISION
                 AND TO INSPECT AND ACCESS GOODS

        Defendant       Investigation      Services      Company,        LLC      (“ISC”),   along    with

Defendant/Counterplaintiff          American        Eagle       Outfitters,     Inc.   and     Intervenor-

Defendants/Counterplaintiffs Retail Royalty Company, AEO Management Co., and AE

Outfitters Retail Co. (collectively, “AEO”) file this Motion to Release Evidence in Possession of

the Harris County Sheriff’s Property/Evidence Division and to Inspect and Access Goods, and in

support thereof, respectfully show the Court as follows:

        1.       The factual and legal issues have been previously briefed before the Court, and


DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY              Page 1 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 2 of 8



relate to criminal proceedings held in the 180th Judicial District Court of Harris County, Texas

for trademark counterfeiting.

        2.       The cause numbers for Plaintiffs’ criminal proceedings in the 180th Judicial

District are 1495767 and 1495768. Both cases were dismissed on or about October 11, 2016.

        3.       On January 20, 2016, the Harris County Sheriff’s Office conducted an inspection

of Plaintiffs’ warehouse and seized approximately 500 boxes and 40,000 items of apparel. On

the same day, Plaintiffs were arrested.

        4.       All of the seized items were transported to Uncle Bob’s Storage Facility located at

5110 Franz Road, Katy, Texas 77493. The items seized are stored in locker numbers 728 and

734. The Harris County Sheriff’s Office retained the key to these lockers.

        5.       The majority of the items seized are still stored in Uncle Bob’s Storage Facility.

However, one box and multiple individual items were transferred to the Harris County Sheriff’s

Property/Evidence Division at the beginning of the investigation. The keys to the storage units

remain in the possession of the Harris County Sheriff’s Property/Evidence Division located at

601 Lockwood Drive, Houston, Texas 77011.

        6.       The items in the possession of the Harris County Sheriff’s Property/Evidence

Division are tagged as follows:

                160001779001 – Master key to the storage units.

                160001864001 – Two short sleeve American Eagle shirts.

                160001864002 – Two long sleeve American Eagle shirts.

                160001864003 – One long sleeve Aeropostale shirt.

                160001864004 – One U.S. Polo hoodie.

                160001864005 – Approximately 60 sealed American Eagle logo shirts.


DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY        Page 2 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 3 of 8



                160001864006 – Key to the master lock.

                160001779002 – White iPhone 6.

                160001779003 – Black iPhone 6.

                160002872001 – Emtel 8gb USB Drive with audio files.

                160003064001 – CD with audio recordings.

                160008060001 – Blue Ray DVD with phone data.

        7.       At this time, the parties are in the process of scheduling an inspection of the items

seized from the warehouse which are in the possession of the Harris County Sheriff’s

Property/Evidence Division.

        8.       However, the Harris County Sheriff’s Property/Evidence Division informed ISC

that it will not allow access to the evidence to conduct an inspection until they have a Court

Order permitting them to do so. Therefore, the Parties file this motion and respectfully request

that the Court order:

                The Harris County Sheriff’s Property/Evidence Division to transfer all the

                 evidence in its evidence locker pertaining to Plaintiffs’ criminal proceedings to

                 Uncle Bob’s Storage Facility so that all evidence can be stored at a single

                 location;

                After    transferring     the    evidence     from     the    Harris   County   Sheriff’s

                 Property/Evidence Division to Uncle Bob’s Storage Facility, Harris County

                 Sheriff’s Office to transfer the possession of the keys to the storage units to the

                 chambers of Judge Palermo, or other Court ordered third-party representative, so

                 that the keys remain in a third-party’s possession until this case is concluded and

                 all claims fully disposed of, through appeal;


DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY              Page 3 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 4 of 8



                ISC continue to fund the storage units and then invoice AEO for reimbursement

                 until the conclusion of this case; and

                The Court permit the parties to access the items and evidence for inspection

                 pursuant to the following protocol:

                     o Any party desiring to inspect the items shall advise all other parties of

                         its/their intent to inspect, and the parties will make reasonable efforts to

                         coordinate with Judge Palermo, or other Court ordered third-party

                         representative, and party counsel to access the storage lockers at Uncle

                         Bob’s Storage Facility;

                     o In the event a party wishes to remove any item for testing or physical

                         examination, such party will identify and photograph such items and detail

                         the proposed methodology, location and persons performing the testing or

                         examination in a log to be maintained with the keys and emailed to all

                         counsel of record. In no event shall undisclosed or destructive procedures

                         be undertaken upon any released items;

                     o A party will take the selected items, conduct its inspection, examination or

                         testing and return all released items to the storage facility within three

                         weeks of obtaining the items; and

                     o The party will then record all the returned items in the log and Judge

                         Palermo or other Court ordered third-party representative will ensure that

                         all items released were accounted for and returned.




DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY         Page 4 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 5 of 8



                                                 PRAYER

        For these reasons, the Defendants respectfully pray the Court conduct a hearing on this

Motion and issue an Order regarding the evidence in Harris County Sherriff’s Property/Evidence

Division’s possession so that the Parties may access the evidence, conduct an inspection, and

avoid any issues relating to the tampering of evidence.

                                                   Respectfully submitted,


                                                   /s/ Kyle Giacco
                                                   Willie Ben Daw, III; SBN: 05594050
                                                   Email: wbdaw@dawray.com
                                                   Kyle Giacco; SBN: 07839150
                                                   Email: kgiacco@dawray.com
                                                   Suleha F. Shaikh; SBN: 24098411
                                                   Email: sshaikh@dawray.com
                                                   Daw & Ray, LLP
                                                   5718 Westheimer, Suite 1400
                                                   Houston, Texas 77057
                                                   (713) 266-3121 Telephone
                                                   (713) 266-3188 Facsimile

                                                   ATTORNEYS FOR DEFENDANT
                                                   INVESTIGATION SERVICES COMPANY,
                                                   LLC

                                                    -and-


                                                   /s/ Craig McDougal
                                                   Craig McDougal; SBN: 13569850
                                                   S.D. of Texas Bar No. 17281
                                                   Email: cmcdougal@kilpatricktownsend.com
                                                   Christin Jones; SBN: 24070017
                                                   S.D. of Texas Bar No. 2052810
                                                   Email: cjones@kilpatricktownsend.com
                                                   Kilpatrick Townsend & Stockton LLP
                                                   2001 Ross Avenue, Suite 4400
                                                   Dallas, Texas 75201
                                                   Tel: (214) 922 – 7100
                                                   Fax: (214) 279 – 9277


DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY     Page 5 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 6 of 8



                                                   Laura C. Miller (admitted Pro Hac Vice)
                                                   Email: lamiller@kilpatricktownsend.com
                                                   1001 West Fourth Street
                                                   Winston-Salem, North Carolina 27101
                                                   Tel: (336) 607 – 7466
                                                   Fax: (336) 734 – 2781

                                                   ATTORNEYS FOR
                                                   DEFENDANTS/COUNTERPLAINTIFFS
                                                   AMERICAN EAGLE OUTFITTERS, INC.,
                                                   RETAIL ROYALTY COMPANY, AEO
                                                   MANAGEMENT CO., AE OUTFITTERS
                                                   RETAIL CO., AND ESTA COHEN




DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY          Page 6 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 7 of 8



                                 CERTIFICATE OF CONFERENCE

        Despite counsel for the moving parties’ good faith effort to confer with counsel for
Plaintiffs, the parties have been unable to reach agreement regarding this motion. Counsel for
ISC conferenced via telephone with counsel for Plaintiffs on June 11, 2019, who indicated
general agreement to a motion of this type. Counsel for ISC then forwarded the draft motion to
counsel for Plaintiffs on June 11, 2019, for review and comment. Plaintiffs’ counsel then
returned suggested revisions to the motion on June 19, 2019. Those changes were largely
adopted and incorporated into the draft of this motion. Then on June 21, 2019, counsel for ISC,
AEO and Plaintiffs conferenced via telephone regarding Plaintiffs’ proposed changes and
Plaintiffs’ issues with the proposed procedure to the handling of the goods. Those concerns were
again largely addressed and incorporated into the draft motion. A revised draft was then
forwarded back to counsel for Plaintiffs on June 27, 2019 for final review and approval. Despite
multiple follow-up phone calls to Plaintiffs’ counsel by counsel for ISC on June 28, 2019, and
follow-up email from counsel for AEO on July 1, 2019, no such approval—or even a response—
was received. Notwithstanding the incorporation and amendments to the proposed protocol to
address Plaintiffs’ concerns, according to correspondence to Ms. Allinger on July 2, 2019,
Plaintiffs’ position on the motion is as follows: “We are in agreement as to onsite inspection
except as to the ‘keeper of the key,’ but that is only to locate a neutral party to hold the key. The
objection Plaintiffs have is to removal of the items in storage to Defendants’ out of state
offices. I have had issues with this type of thing in the past in other matters. I am open to
allowing an independent lab/expert to conduct tests etc, but it is my understanding that the
Plaintiffs want to ship the items out of state for the convenience of their representatives’ visible
inspection. In Plaintiffs’ view onsite inspection with a representative of both parties present is
sufficient for visible inspections.” Therefore, the Defendants have filed this motion without the
agreement of Plaintiffs.

                                                                /s/ Kyle Giacco
                                                                Kyle Giacco




DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY         Page 7 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
     Case 4:17-cv-00830 Document 128 Filed on 07/24/19 in TXSD Page 8 of 8



                                    CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument to which this Certificate is attached has duly been served upon
each party by facsimile, U.S. First Class Mail and/or using the ECF System for filing and
transmittal of a Notice of Electronic Filing on this, the 24th day of July, 2019.

Lloyd E. Kelley                                       Via Email: kelley@lloydkelley.com
LAW OFFICE OF LLOYD E. KELLEY
2726 Bissonnet, Suite 240, PMB #12
Houston, Texas 77005
Counsel for Plaintiffs/Counter-Defendants Qaisar Dar, Charu Prasanna and New Dimension
Textiles Group, LLC

Terry Yates                                        Via Email: tyates@yateslawoffices.com
LAW OFFICE OF TERRY YATES
6750 West Loop South, Suite #845
Bellaire, Texas 77410
Counsel for Plaintiffs/Counter-Defendants Qaisar Dar, Charu Prasanna and New Dimension
Textiles Group, LLC

Craig A. McDougal                          Via Email: cmcdougal@kilpatricktownsend.com
Christin J. Jones                              Via Email: cjones@kilpatricktownsend.com
KILPATRICK TOWNSEND & STOCKTON LLP
2001 Ross Avenue, Suite 4400
Dallas, Texas 75201
Counsel for Defendant/Counterplaintiff American Eagle Outfitters, Inc. and Intervenor-
Defendants/Counterplaintiffs Retail Royalty Company, AEO Management Co., AE Outfitters
Retail Co. and Esta Cohen

Jack N. Fuerst                                                       Via Email: jfuerst@sbcglobal.com
2600 South Gessner, Suite 408
Houston, Texas 77063
Counsel for Defendant Mike Mitha


                                                                /s/ Kyle Giacco
                                                                Kyle Giacco




DEFENDANTS’ EXPEDITED MOTION TO RELEASE EVIDENCE IN POSSESSION OF THE HARRIS COUNTY          Page 8 of 8
SHERIFF’S PROPERTY/EVIDENCE DIVISION AND TO INSPECT AND ACCESS GOODS
